             Case 1:19-cv-08808-AT Document 121 Filed 05/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
 GERARDO MOTA BAUTISTA, HUGO
 BAUTISTA, JUAN LUIS OVANDO
 ZEPEDA, JUAN ZEPEDA, JULIO
 RICARDO ALVAREZ MACATOMA,
 LEONCIO TORRES ACUNA, MARIO                                                  19
                                                                              ____         08808 ( AT )
                                                                                     Civ. _______
 MORALES ROJAS, OMAR RODRIGUEZ,
 and ANTONIO LIMON HERNANDEZ                                                  DEFAULT JUDGMENT
 individually and on behalf of others similarly
 situated,         - vs. -                      Plaintiff,
 COUNTY-WIDE MASONRY CORP., CARBEN INDUSTRIES,
 INC., CARBEN CONCRETE, INC., ANTHONY DERASMO,
 ANTHONY LOGIUDICE, RONALD BROWNING, and
 MARTIN DOE a/k/a PERU          Defendant.
    - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
  CARBEN INDUSTRIES, INC.
                                           Third Party Plaintiff
                            vs.
    BATRUME INDUSTRIES, INC. and COUNTY-WIDE
    CONSTRUCTION CORP.,      Third Party Defendants
     ___________________

This action having been commenced on                   November 11, 2020 Doc #87              by the filing of the

Summons and Complaint, and a copy of the Summons and Complaint having been personally

served on the defendant, Batrume Industries, Inc., on                      January 21, 2021   by Process Server

at the Office of the Secretary of State, of the State of New York in Albany, NY personal
service on      Nancy Doughtery, and a proof of service having been filed on January 26, 2021, Doc #104

and the Third-Party Defendant not having answered the Complaint, and the time for answering the
Complaint having expired, it is

 ORDERED, and ADJUDGED that the Third-Party plaintiff has default judgment

 against Third-Party Defendant as to liability ONLY, and the amount of damages to be

 awarded will be set by Inquest Hearing or any other means as may be necessary following

 resolution/disposition of all claims between Plaintiffs and Defendants, Carben Industries,

 Inc., Carben Concrete, Inc., Anthony Logiudice, and Ronald Browning.
  Dated: New York, New York
        ____________________
                                                                      ___________________________________
SDNY Web 5/99
                                                                                   U.S.D.J.

                                                                      This document was entered on the docket
                                                                      on ___________________.
